Exhibit 10.41
 
Bank of Shanghai
 
MAXIMUM GUARANTEED CONTRACT
(Applicable to Guarantee Provided by Units)


Contract No.: ZDB 301120479
 
Guarantor: Litong Petrochemical Co., Ltd. Ningbo.
 
Registration Location: unable to identify Postcode:
 
Principal business place:
Postcode:
Tel: 86152818
Fax:
Opening bank for basic bank accounts:
Account No.:
Legal representative (responsible person): Zhu Liangcai
Duty:
Agent:
Tel:
Person for contact:
Tel:
Email: Home page:
     
Creditor: Bank of Shanghai Ningbo Branch
 
Principal business place: No.1, Zhaohui Road, Jiangdong District, Ningbo
 
Postcode: 315040
 
Tel: 87979876
Fax: 87979875
Legal representative (responsible person):Yegui Shen
Duty:
Agent:
Tel:
Person for contact:
Tel:
Email :
Home page:

 
 
1

--------------------------------------------------------------------------------

 
 
In order to clarify the rights and obligations of both parties, according to
<the Property Law of the People’s Republic of China>, < the Guarantee Law of the
People’s Republic of China> and other laws, regulations and financial
regulations, the creditor and the guarantor make this contract for common
abidance. (Caption: The in the contract indicate choice, the chosen one is
indicated by , the unchosen one is indicated by .)
 
Article 1. The principal claims
 
The principal claims guaranteed in the contract is the debt principal (including
loan principal, discount and money in advance) which happen due to a series of
activities (one or the combination of many) listed during the claims period
agreed in Term 2 in the contract made between the creditor and the debtor Ningbo
Keyuan Plastics Co. Ltd., including comprehensive credit, loans, project
financing, trade financing, discounting, overdrafts, factoring, v. letter and
repurchase, loan commitments, guarantees, letters of credit, bill acceptance,
and other services under the specific contract (hereinafter called "the main
contract").


Article 2 Claims period
 
The claims period is from Nov. 28th, 2012 to Nov. 28th, 2013.


Article 3 Limit of maximum principal claims guaranteed
 
The maximum principal claims guaranteed in the contract are limited to:
(Currency type) RMB (Amount written in capitalization)  30 million RMB
(Currency type) (Amount written in capitalization)
(Currency type) (Amount written in capitalization)
Principal claims balance = Accumulated principal


Accumulated principal claims amount having been repaid


Article 4 Limit for the debtor to implement obligation
 
Limit for the debtor to implement obligation is the repayment limit agreed by
the principal contract under Term 1 of the contract.


Article 5 Guarantee mode
 
The guarantor guarantees the guaranteed claims to the creditor by shouldering
joint liability.
 
 
2

--------------------------------------------------------------------------------

 


Article 6 Scope of surety bond
 
6.1 Scope of surety bond includes: debt principal, interest, default interest,
penalty, compensation; all the bank fees concerning principal claims (including
not limited to issuing fees, fees charged for amending letters of credit, fees
for lading endorsement, acceptance fees, risk fees, registration fees, notary
fees and insurance fees); claims realization fees (including not limited to
collection fees, court costs, security fees, implementation fees, attorney fees,
collateral disposal fees, advertising fees, auction fees, transfer fees, travel
expenses) and other damage on the creditor caused by the debtor (the above
claims are collectively referred to as “secured claims”).


6.2 If the scope of surety bond goes beyond the limit of maximum principal
claims specified in Term 3 in the contract, the guarantor should also shoulder
the guarantee obligation.


6.3 If it has been agreed in the principal contract that the debtor should pay
deposit, but the debtor does not pay or pay in less amount, the guarantor is
obliged to pay instead.


Article 7 Guarantee Period
 
7.1 The guarantor’s obligation period is 2 years from the fulfillment expiry
date of each debt in the principal contract. If the debt in the principal
contract is divided in to many parts (such as installment), and each part’s
fulfillment period is different, the guarantee period is 2 years from the
fulfillment expiry date of the last principal debt. If the creditor recovers
claims in advance because of the debtor’s default, the guarantor should shoulder
the guarantee obligation in advance.
 
7.1.1 The principal debt’s fulfillment expiry date for loans, project financing,
discounting, over draft and lending is the payment due date agreed in the
principal contract.
 
7.1.2 The principal debt’s fulfillment expiry date for credit certificate and
insurance is the payment date regulated in the payment note offered by the
creditor.
 
7.1.3 The principal debt’s fulfillment expiry date for import and export letters
of credit, export collection financing, export invoice discounting and packing
loan is the financing due date agreed in the principal contract.
 
7.1.4 If the creditor and the debtor consult to extend the debt, the principal
debt’s fulfillment expiry date is the extended due date; if the creditor
declares early due date, the fulfillment expiry date is the declared early due
date.
 
 
3

--------------------------------------------------------------------------------

 
 
7.2 The period for the guarantor to pay the margin and pay the added margin to
shoulder the guarantee obligation to the debtor is 2 years since the date the
creditor requires the debtor to pay; if the creditor requires the payment
separately, the period is 2 year from each date of the separate payment and
added payment required.
 
7.3 If the creditor does not get the pay off when the fulfillment period for
part or all the claims has been due, the creditor has the right to require the
guarantor to shoulder the guarantee Obligation.
 
Article 8 Debt settlement order
 
Unless otherwise agreed, the below orders are abided when the guarantor’s any
payment for fulfilling the guarantee obligation to the creditor happens: (1) pay
the payable fees and taxes of the debtor in the contract; (2) damages; (3)
liquidated damages; (4) overdue interest and penalty interest in the principal
contract; (5) interest in the contract; (6) the principal and other payment in
the principal contract.


Article 9 Declaration and commitment
 
9.1 Guarantor’s declaration:
 
9.1.1 Guarantor is a legally established and validly existing independent civil
subject, has all the essential civil rights and civil capacity required, and is
able to sign the contract in its own name and perform the civil liability of the
contract.
 
9.1.2 The guarantor’s making the contract and fulfilling the obligation of the
contract is totally out of true intention, and in accordance with company’s
regulation; the signature personal representative of the guarantor has got all
the essential legal authorization and violates no regulation and laws.
 
9.1.3 The fulfillment and enforcement of the contract will not conflict any laws
and regulations that the guarantor must abide, neither will it violate any paper
that the guarantor has signed.
 
9.1.4 The guarantor does not hide any events involved that may endanger the
creditor’s interests such as regulation, arbitration, litigation, enforcement,
claims event and others. Any of the guarantor’s property is under the situation
of attachment, seizure, freezing, and other enforcement measures.
 
 
4

--------------------------------------------------------------------------------

 
 
9.1.5 All the data and certificating papers provided by the guarantor to the
creditor are true, legal and effective.


9.2 Guarantor’s commitment
 
9.2.1 The guarantor will accept the creditor’s checking about security
qualifications, privileges, credit status and the truth nature of the consent to
provide writing papers for guarantee.
 
9.2.2 The guarantor has known that the scope of guarantee obligation may exceed
the maximum of the claims.
 
9.2.3 If there is any other property security under the claims, the creditor has
the right to choose to exercise other property security or require the guarantor
to shoulder guarantee obligation, and the guarantor gives up the defense right
on other property security, security sequence, changes of guarantee objects and
the fulfillment order of the guarantee obligation.
 
9.2.4 The guarantor will timely provide according to the creditors requirement
financial accounting reports and financial statements, and all the financial
accounting reports should be signed and sealed by the legal representative or
person authorized.
 
9.2.5 Names and numbers in all the banks should be provided.
 
9.2.6 Within the contract’s valid period, if the following significant
situations on the guarantor’s side happen such as changes in management
mechanism, changes in registered capital, changes in ownership, bankruptcy,
dissolution, liquidation, revocation of business licenses and etc., the
guarantor must notify the creditor 30days in advance. If the guarantor changes
address, name, legal representative and etc., the guarantor should notify the
creditor within 3 days afterwards.
 
9.2.7 If any of the events listed below happens, the guarantor must immediately
notify the creditor in writing:
 
9.2.7.1 The guarantor has been or will be involved in significantly negative
events, such as litigation, arbitration, administrative or other judicial
proceedings.
 
9.2.7.2 The guarantor receives any notice, order or instruction from any
government agencies that have great negative influence on the fulfillment of the
obligation of the contract.
 
 
5

--------------------------------------------------------------------------------

 
 
9.2.7.3 The guarantor has learned other events that may have significantly
negative influence on the fulfillment of the obligation of the contract.
 
Article 10 The realization of security rights
 
10.1 If any of the situation below listed happens, the creditor has the right to
send the guarantor written notices and require the guarantor to liquidate the
guaranteed claims within 10 days after receiving the notices. The contents of
the notices should include the total amount of the guaranteed claims and the
details of each claim in the scope of the guaranteed claims (including amount,
period and types etc.). The notices should have the same binding force to both
parties unless there are obvious errors between the creditor’s corresponding
calculation and the contents of the notices.
 
10.1.1 The debtor does not fulfill any debt in the principal contract stated in
Term 1 of this contract when the time is due.
 
10.1.2 The creditor requires the guarantor shoulder the guarantee obligation in
advance when it happens that the debtor in the principal contract defaults or
the guarantor default in terms of this contract.
 
10.1.3 It happens that the debtor or the guarantor has the following situations
that may influence the creditor’s claims realization: bankruptcy, dissolution,
liquidation, revocation of business licenses, encounters of serious illness,
accident, involvement in significant civil and criminal litigations, arbitration
and etc.
 
10.1.4 The margin should be submitted (or submitted later) according to the
contract, but the debtor does not fulfill the corresponding obligation, and the
guarantor refuses to submit instead.
 
10.1.5 The guarantor violates the declaration and commitment or does not fulfill
the other obligations of the contract.
 
10.1.6 Other situations that influencing the creditor to fulfill the claims
realization.


Article 11 Rights and obligations of both parties
 
11.1. Guarantor’s rights and obligations
 
11.1.1 The guarantor is obliged to pay to the creditor the guaranteed claims
defined by the contract and clearly recorded in the written notices within 10
days after receiving as specified in 10.1.
 
 
6

--------------------------------------------------------------------------------

 
 
11.1.2 The guarantee offered by the guarantor is independent, if there is a
third party also providing guarantee for the debtor to fulfill the contract, the
guarantor still should shoulder the whole guarantee obligation unless the
creditor has agreed.
 
11.1.3 The guarantor’s rights and obligations in the contract are not able to be
removed or influenced for the following situations:
 
11.1.3.1 The creditor offers grace for debtor’s repayment or negotiates debt
reconciliation with the debtor.
 
11.1.3.2 The creditor sets up, changes or remove any rights in debtor’s respect.
 
11.1.3.3 Other guarantees under the guaranteed claims have been changed, delayed
in fulfillment, removed, and lose partially or wholly.
 
11.1.3.4 The debtor’s obligations in the contract are affected because of the
debtor’s bankruptcy, liquidation, dissolution or other events due to any law,
regulation or administrative order.
 
11.1.4 In case that the creditor and the debtor change the principal contact, if
the guarantor’s obligations are not increased, the guarantor’s agreement about
the change needs not to be drawn, and the joint guarantee obligations are not
able to be relieved because of this.
 
11.1.5 Within the valid period of the contract, the guarantor is not allowed to
guarantee for the third party without the creditor’s permission.
 
11.2 Creditor’s rights and obligations
 
11.2.1 The creditor has the rights to require at any time the debtor to provide
financial reports and financial statement or other data that reflect the
guarantor’s business condition.
 
11.2.2 If the guarantor does not fulfill the guarantee obligations as agreed in
the contract, the creditor has the rights to directly deduct the guarantor’s
money in the accounts opened at Shanghai Bank Ltd (including any level of
branches) in order to liquidate the claims guaranteed by the guarantor.
 
11.2.3 The guarantee in the contract is independent of any guarantee rights that
the creditor obtains now or will obtain in future. The creditor is allowed to
directly carry out the guarantee rights in the contract without carrying out
other guarantee rights firstly.
 
 
7

--------------------------------------------------------------------------------

 
 
11.2.4 Unless the creditor expresses to give up the rights in the contract in
writing, the creditor’s not carrying out and delaying to carry out the whole or
partial right, and the creditor’s agreement for the debtor to repay later are
not able to be taken as giving up the rights.


Article 12. The contract’s effectiveness, change and termination
 
12.1 The contract takes effect after the signature and seal of the legal
representatives (responsible person) or agents of both parties.
 
12.2 After the contract has taken effect, any party can not change or terminate
the contract unauthorized. If changes or termination needed, the two parties
shall negotiate an agreement and make a written contract. Term 13. The
independency of the contract
 
13.1 The contract is independent of the principal contract, the invalidation or
the ceasing of the invalidation of the principal contract does not affect the
effectiveness of the contract. The guarantee shall shoulder the guarantee
obligation of the civil obligation caused of the debtor to the creditor because
of the invalidation of the whole contract or part of the contract.
 
13.2 The invalidation of part of the items in the contract does not affect the
validation of other items; neither does it affect the creditor’s rights.


Article 13, the independent of contract
 
13.1 the contract is independent from principal contract, the ineffectiveness of
the contract will not impact the contract’s effectiveness, the guarantor should
make the guarantee for the debtor ‘s civil duty due to the invalid of contract
in part or whole.
 
13.2 the invalid of some clauses on the contract will not impact the other
clause’s effectiveness, and will not also impact the right of creditor.


Article 14 Breach of contract
 
After the contract has taken effect, both parties should fulfill the obligations
agreed in the contract, any party that does not fulfill or does not full fulfill
should shoulder corresponding breach of the contract, and compensates the loss
so caused to the other party.
 
 
8

--------------------------------------------------------------------------------

 


Article 15 Applicable law and dispute resolution
 
15.1 The contract is applicable to laws in china and is explainable accordingly.
 
15.2 If disputes appear in the fulfillment of the contract between the two
parties, they can negotiate a solution, or directly submit litigation to the
people’s court in the creditor’s location.
 
15.3 If the contract has been enforced arbitration, when the debt fulfillment
term ends, the debtor does not fulfill or does not fully fulfill the debt or the
creditor realizes the claim in advance because the debtor has violates the
contract, enforced implementation can be directly applied according to law.


Article 16 Force majeure
 
If one party is not able to fulfill the obligation of the contract because of
the force majeure, the party should notify the other party in writing within 10
days after the occurring of the force majeure, and provides the written data
issued by related agencies to certify the occurring of the force majeure.
 
Article 17 Notice form and delivery
 
17.1 Notice about related subjects of the two parties should be in written form
and delivered to the corresponding party according to the principal business
addresses listed in the contract.
 
17.2 When notices are delivered according to the address above, delivery date
is: for delivery on a special trip, the date the recipient signed; for telegram
and fax, the time fax and telegram arrived at the corresponding party; for post,
postmark date for registered letter.
 
Article 18 Outstanding issues
 
The outstanding issues of the contract are implemented according to the related
laws, regulations and financial regulations of the nation.


Article 19Indication and specification
 
19.1 When the contract is made, the creditor has stated and explained the item
in the contract in detail to the guarantor, there is no disagreement about the
contract items between both parties, and both parties have a correct
understanding on the legal significance of related rights, obligations, limits
on responsibilities and the disclaimer.
 
19.2 The creditor’s rights and obligations in the contract are able to be
enjoyed and fulfilled by the creditor of the contract, or by the upper agencies
the creditor belongs to.
 
 
9

--------------------------------------------------------------------------------

 


Article 20 Consultation supplementary


Article 21 Contract copies
 
The contract has 2 duplicates, the creditor holds one, the guarantor holds one,
and the arbitration agency holds one. The number of the duplicates is decided by
needs and has the same legal force with the original one.



pledgee: shenye gui    Guarantor: zhu liang cai   (Seal)   (Seal)  
Legal representative (responsible person)
 
Legal representative (responsible person)
  or agency:   or agency: [img01.jpg]   (Signature & seal) (Signature & seal)  
            2012.11.28       Signing location: Bank of Shanghai, Ningbo branch.
   


 
10

--------------------------------------------------------------------------------